PER CURIAM.
Rufus E. Smith challenges his sentences imposed after a violation of community control on the underlying charges of carrying a concealed firearm and possession of a firearm by a convicted felon. He correctly contends that it is error for the trial court to assess eighteen additional sentencing points for possessing a firearm where carrying a concealed firearm and possession of a firearm by a convicted felon were the underlying crimes. See White v. State, 714 So.2d 440 (Fla.1998). The State concedes error.
Accordingly, we reverse and remand for resentencing with a corrected scoresheet. Additionally, we direct the trial court to enter an order specifying the conditions of community control that Smith violated.
Reversed and remanded for resentencing.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.